DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-16, 19, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 8, 11-14, and 18 of U.S. Patent No. 11,310,815 (herein called “the ’815 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’815 Patent.
Regarding claim 1 of the present application, claim 1 of the ’815 Patent contains every element and thus anticipates claim 1 of the present application.  
Specifically, claim 1 of the present application discloses a method of operating a wireless communication network to serve User Equipment (UE), the method comprising: 
a primary wireless access node receiving signaling that indicates primary power headroom for the UE when transmitting to the primary wireless access node (see 22:1-3) and secondary power headroom for the UE when transmitting to a secondary wireless access node (see 22:4-7), and in response, determining a primary uplink grant and a secondary uplink grant for the UE and transferring the secondary uplink grant amount to the secondary wireless access node (see 22:8-16); 
the primary wireless access node wirelessly transferring the primary uplink grant to the UE, wirelessly receiving primary user data from the UE based on the primary uplink grant, and transferring the primary user data (see 22:17-21); and 
the secondary wireless access node receiving the secondary uplink grant from the primary wireless access node. wirelessly transferring the secondary uplink grant to the UE, wirelessly receiving secondary user data from the UE based on the secondary uplink grant, and transferring the secondary user data (see 22:22-26).
Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’815 Patent in that it omits one or more elements of claim 1 of the ’815 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 11 of the present application, claim 11 of the ’815 Patent contains every element and thus anticipates claim 11 of the present application.  Therefore, claim 11 is similarly rejected under obviousness-type double patenting in view of claim 11 of the ’815 Patent.  

Regarding claims 2 and 12 of the present application, claims 2 and 12 of the ’815 Patent disclose the claim limitations and are therefore similarly rejected under obviousness-type double patenting.  

Regarding claims 3 and 13 of the present application, claims 3 and 13 of the ’815 Patent disclose the claim limitations and are therefore similarly rejected under obviousness-type double patenting.  

Regarding claims 4 and 14 of the present application, claims 3 and 13 of the ’815 Patent disclose the claim limitations and are therefore similarly rejected under obviousness-type double patenting.  

Regarding claims 5 and 15 of the present application, claims 4 and 14 of the ’815 Patent disclose the claim limitations and are therefore similarly rejected under obviousness-type double patenting.  

Regarding claims 6 and 16 of the present application, claims 4 and 14 of the ’815 Patent disclose the claim limitations and are therefore similarly rejected under obviousness-type double patenting.  

Regarding claims 9 and 19 of the present application, claims 1 and 11 of the ’815 Patent disclose the claim limitations and are therefore similarly rejected under obviousness-type double patenting.  

Regarding claims 10 and 20 of the present application, claims 8 and 18 of the ’815 Patent disclose the claim limitations and are therefore similarly rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “the second uplink grant amount” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vajapeyam et al (US 2015/0215943).

Regarding claim 1: Vajapeyam discloses a method of operating a wireless communication network to serve User Equipment (UE), the method comprising: 
a primary wireless access node receiving signaling that indicates primary power headroom for the UE when transmitting to the primary wireless access node (see power headroom report 455 of Figure 4, for example; the UE transmits this power headroom report to the first eNB 105, which is the primary wireless access node) and secondary power headroom for the UE when transmitting to a secondary wireless access node (see power headroom reports 455-a and 455-b of Figure 4, for example; the second eNB 135 is the secondary wireless access point; it receives a secondary power headroom report and forwards it to the primary wireless access node 105), and in response, determining a primary uplink grant and a secondary uplink grant for the UE and transferring the secondary uplink grant amount to the secondary wireless access node (disclosed throughout; see block 460 and paragraph 0098, primary wireless access node (first eNB 105) determines a primary uplink grant of power and a secondary uplink grant of power (the adjusted uplink power amounts granted to the UE for each of the first and second eNBs); as indicated in paragraph 0098, this determination is based on the information in the power headroom reports for each cell; further, as indicated in paragraph 0100, this determination is based on comparing the power information for each cell, by determining which of the cells has more or less utilization and can thus share power with the other cell; as indicated by the indication 470, the primary wireless access node transfers the secondary uplink grant (the adjusted power) to the secondary wireless access node); 
the primary wireless access node wirelessly transferring the primary uplink grant to the UE, wirelessly receiving primary user data from the UE based on the primary uplink grant, and transferring the primary user data (disclosed throughout; see indication 465 of Figure 4 and paragraphs 0101-0102, for example, which indicate that the UE is allocated uplink resources for transmitting to the primary wireless access node using the adjusted power values; further, see steps 365 and 370 of Figure 3 and paragraph 0088, which show that the UE transmits uplink data based on allocation of power; see also paragraph 0067 and Figure 1, which shows that the uplink data is transmitted (transferred) to the core network 130 from the base stations); and 
the secondary wireless access node receiving the secondary uplink grant from the primary wireless access node. wirelessly transferring the secondary uplink grant to the UE, wirelessly receiving secondary user data from the UE based on the secondary uplink grant, and transferring the secondary user data (disclosed throughout; see indication 470 of Figure 4 and paragraphs 0101-0102, for example, which indicate that the UE is allocated uplink resources for transmitting to the secondary wireless access node using the adjusted power values; further, see steps 365 and 370 of Figure 3 and paragraph 0088, which show that the UE transmits uplink data based on allocation of power; see also paragraph 0067 and Figure 1, which shows that the uplink data is transmitted (transferred) to the core network 130 from the base stations).

Regarding claim 11: Vajapeyam discloses a wireless communication network to serve User Equipment (UE), the wireless communication network comprising: 
a primary wireless access node configured to receive signaling that indicates primary power headroom for the UE when transmitting to the primary wireless access node (see power headroom report 455 of Figure 4, for example; the UE transmits this power headroom report to the first eNB 105, which is the primary wireless access node) and secondary power headroom for the UE when transmitting to a secondary wireless access node (see power headroom reports 455-a and 455-b of Figure 4, for example; the second eNB 135 is the secondary wireless access point; it receives a secondary power headroom report and forwards it to the primary wireless access node 105), and in response, determine a primary uplink grant and a secondary uplink grant for the UE and transfer the secondary uplink grant amount to the secondary wireless access node (disclosed throughout; see block 460 and paragraph 0098, primary wireless access node (first eNB 105) determines a primary uplink grant of power and a secondary uplink grant of power (the adjusted uplink power amounts granted to the UE for each of the first and second eNBs); as indicated in paragraph 0098, this determination is based on the information in the power headroom reports for each cell; further, as indicated in paragraph 0100, this determination is based on comparing the power information for each cell, by determining which of the cells has more or less utilization and can thus share power with the other cell; as indicated by the indication 470, the primary wireless access node transfers the secondary uplink grant (the adjusted power) to the secondary wireless access node); 
the primary wireless access node configured to wirelessly transfer the primary uplink grant to the UE, wirelessly receive primary user data from the UE based on the primary uplink grant, and transfer the primary user data (disclosed throughout; see indication 465 of Figure 4 and paragraphs 0101-0102, for example, which indicate that the UE is allocated uplink resources for transmitting to the primary wireless access node using the adjusted power values; further, see steps 365 and 370 of Figure 3 and paragraph 0088, which show that the UE transmits uplink data based on allocation of power; see also paragraph 0067 and Figure 1, which shows that the uplink data is transmitted (transferred) to the core network 130 from the base stations); and 
the secondary wireless access node configured to receive the secondary uplink grant from the primary wireless access node, wirelessly transfer the secondary uplink grant to the UE, wirelessly receive secondary user data from the UE based on the secondary uplink grant, and transfer the secondary user data (disclosed throughout; see indication 470 of Figure 4 and paragraphs 0101-0102, for example, which indicate that the UE is allocated uplink resources for transmitting to the secondary wireless access node using the adjusted power values; further, see steps 365 and 370 of Figure 3 and paragraph 0088, which show that the UE transmits uplink data based on allocation of power; see also paragraph 0067 and Figure 1, which shows that the uplink data is transmitted (transferred) to the core network 130 from the base stations).

Regarding claims 2 and 12: Vajapeyam discloses the limitations that the primary wireless access node determining the primary uplink grant and the secondary uplink grant for the UE comprises determining a power headroom difference between the primary power headroom and the secondary power headroom and determining the primary uplink grant and the secondary uplink grant for the UE based on the power headroom difference (as indicated in paragraph 0098, the determination of the grant powers is based on the information in the power headroom reports for each cell; further, as indicated in paragraph 0100, this determination is based on comparing the power information for each cell, by determining which of the cells has more or less utilization and can thus share power with the other cell and is thus based on a difference (more or less utilization) between the two cells).  

Regarding claims 3 and 13: Vajapeyam discloses the limitations: 
the primary wireless access node receiving the signaling comprises receiving the signaling that indicates primary uplink usage for the UE when transmitting to the primary wireless access node and secondary uplink usage for the UE when transmitting to the secondary wireless access node (see paragraph 0100, for example, which indicates that the decision regarding uplink transmit power allocation to each eNB is based in part on the number of active uplink carriers used by each eNB; this requires the eNB 105 to determine uplink usage (number of active uplink carriers) for both the primary access node (eNB 105) and the secondary access node (eNB 135)); and 
the primary wireless access node determining the primary uplink grant and the secondary uplink grant for the UE comprises determining the primary uplink grant and the secondary uplink grant for the UE based on the primary power headroom, the primary uplink usage, the secondary power headroom, and the secondary uplink usage  (disclosed throughout; see paragraphs 0098 and 0100, which indicate that the allocation of uplink transmit power is based on both the power headroom report and the uplink usage (number of active uplink carriers)).

Regarding claims 4 and 14: Vajapeyam discloses the limitations: 
the primary wireless access node receiving the signaling comprises receiving the signaling that indicates primary uplink usage for the UE when transmitting to the primary wireless access node and secondary uplink usage for the UE when transmitting to the secondary wireless access node (see paragraph 0100, for example, which indicates that the decision regarding uplink transmit power allocation to each eNB is based in part on the number of active uplink carriers used by each eNB; this requires the eNB 105 to determine uplink usage (number of active uplink carriers) for both the primary access node (eNB 105) and the secondary access node (eNB 135)); and 
the primary wireless access node determining the primary uplink grant and the secondary uplink grant for the UE comprises determining a power headroom difference between the primary power headroom and the secondary power headroom (see paragraph 0100, for example, which indicates that the determination regarding power allocation is made based in part on the number of active uplink carriers on each eNB relative to one another, and thus a difference between the uplink usage information (whether or not they are different and which is more)), determining an uplink usage difference between the primary uplink usage and the secondary uplink usage, and determining the primary uplink grant and the secondary uplink grant for the UE based on the power headroom difference and the uplink usage difference (disclosed throughout; see paragraphs 0098 and 0100, which indicate that the allocation of uplink transmit power is based on both the power headroom report and the uplink usage (number of active uplink carriers)).

Regarding claims 5 and 15: Vajapeyam discloses the limitations that the primary wireless access node determining the primary uplink grant and the secondary uplink grant for the UE comprises determining the primary uplink grant and the secondary uplink grant for the UE based on the primary power headroom, a primary channel size for the primary wireless access node, the secondary power headroom, and a secondary channel size for the secondary wireless access node (see paragraph 0100, for example, which indicates that the decision regarding uplink transmit power allocation to each eNB is based in part on the number of active uplink carriers used by each eNB (the active uplink carriers for the second eNB 135 interpreted as a secondary frequency band); these first and second number of carriers are interpreted as the primary and secondary channel sizes because the greater the number of carriers, the larger the channel size; as indicated in paragraphs 0098 and 0100, the uplink power grants are determined based on both the primary and secondary power headroom values (in the power headroom reports) and the primary and secondary channel sizes (based on the number of carriers)).  

Regarding claims 6 and 16: Vajapeyam discloses the limitations that the primary wireless access node determining the primary uplink grant and the secondary uplink grant for the UE comprises determining a power headroom difference between the primary power headroom and the secondary power headroom, determining a channel size difference between a primary channel size for the primary wireless access node and a secondary channel size for the secondary wireless access node, and determining the primary uplink grant and the secondary uplink grant for the UE based on the power headroom difference and the channel size difference (see paragraph 0100, for example, which indicates that the decision regarding uplink transmit power allocation to each eNB is based in part on the number of active uplink carriers used by each eNB (the active uplink carriers for the second eNB 135 interpreted as a secondary frequency band); these first and second number of carriers are interpreted as the primary and secondary channel sizes because the greater the number of carriers, the larger the channel size; as indicated in paragraphs 0098 and 0100, the uplink power grants are determined based on both the primary and secondary power headroom values (in the power headroom reports) and the primary and secondary channel sizes (based on the number of carriers); further, as indicated in paragraphs 0098 and 0100, the uplink power grants are based on comparing the primary and secondary headroom values and the primary and secondary channel sizes; this comparison determines whether the primary and secondary values are different and is thus interpreted as a difference between them).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0215943 to Vajapeyam et al in view of U.S. Patent Application Publication 2019/0215725 to Kim et al.

Regarding claims 10 and 20: Vajapeyam discloses the limitations of parent claims 1 and 11 as indicated above.  Vajapeyam does not explicitly disclose the limitations of claims 10 and 20 that the primary wireless access node comprises an Evolved Universal Terrestrial Radio Access Network New Radio Dual Connectivity (EN-DC) node.  However, this is known in the art.  Consider access node 3f-03 of Figure 3F of Kim.  Clearly, this MeNB is an EN-DC mode as it performs EN-DC operations with the NR gNB 3f-05.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vajapeyam to utilize EN-DC technology involving LTE and 5G/NR nodes.  The rationale for doing so would have been to increase transmission capacity in systems which are transitioning between LTE and 5G/NR and include access nodes of both types.

Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 19 would be allowable if rewritten to overcome the obviousness-type double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2021/0037482 to Shin et al discloses a method of power control in wireless systems.
U.S. Patent Application Publication 2021/0037481 to Kim et al discloses a method for power headroom reporting.
U.S. Patent Application Publication 2020/0275391 to Guo et al discloses power headroom reporting in a dual connectivity system.
U.S. Patent Application Publication 2020/0213955 to Hosseini et al discloses a power headroom reporting procedure for multiple cells.
U.S. Patent Application Publication 2015/0282104 to Damnjanovic et al discloses methods for power sharing and power headroom reporting in dual connectivity scenarios.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 22, 2022